Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-28 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method, an apparatus, and a non-transitory computer readable medium for receiving data and one or more redundant equivalent versions of the data from a remote user equipment (UE), buffering the data and the one or more redundant equivalent versions of the data, transmitting the data to a base station, receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data; and transmitting, in response to receiving the at least one negative acknowledgement, at least one of the one or more redundant equivalent versions of the data to the base station.
Prior arts were found for the independent claims as follows:
Jongbu Lim et al. (US 2017/0244521 A1)
Yasuaki Ishikawa (US 2008/0182581 A1)
	Lim discloses a method at a relay node according to one example of the present invention is a hybrid automatic repeat request method at the relay node in a relay wireless communication system using a compress-and-forward (CF) scheme.

Applicant uniquely claimed the below distinct features in independent claims 1, 7, 13 and 19 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method of relaying data by a relay user equipment (UE), comprising: 
receiving data a remote user equipment; 
buffering the data and one or more equivalent representations of the data, wherein at least a portion of at least one of the one or more equivalent representations of the data comprises a different representation of a corresponding portion of the data; 
transmitting the data to a base station; 
receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station; and 
transmitting, in response to receiving the at least one negative acknowledgement, at least the one of the one of the one or more equivalent representations of the data to the base station. 	
Claim 7:
 	A relay user equipment (UE) for relaying data, comprising: 
a memory storing instructions; 
a transceiver; and 
one or more processors coupled with the memory and the transceiver, and configured to execute the instructions to: 
receive, via the transceiver, data from a remote user equipment; 

transmit, via the transceiver, the data to a base station; 
receive at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data; and 
transmit, via the transceiver, in response to receiving the at least one negative acknowledgement, at least the one of the one of the one or more equivalent representations of the data to the base station.	
Claim 13:
 	A non-transitory computer readable medium including instructions that, when executed by one or more processors of a relay user equipment (UE), cause the one or more processor to: 
receive data from a remote user equipment; 
transmit the data to a base station; 
receive at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data; and 
transmit in response to receiving the at least one negative acknowledgement, at least one of the one of the one or more equivalent representations of the data to the base station, wherein at a portion of the at least one of the one or more equivalent representations of the data comprises a different representation of a corresponding portion of the data.
	Claim 19:
 	A relay user equipment (UE) for relaying data, comprising: 
means for receiving data from a remote user equipment; 

means for transmitting the data to a base station; 
means for receiving at least one negative acknowledgement, relating to the data, from the base station indicating an unsuccessful reception of the data by the base station; and 
means for transmitting, in response to receiving the at least one negative acknowledgement, at least the one of the one of the one or more equivalent representations of the data to the base station.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412